DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 01/31/2022.  Claims 1-3, 10-12, and 19 have been amended. Therefore, Claims 1-19 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 101
1.	The Applicant’s amendments to the independent claims are sufficient to overcome the 101 rejections. Independent claims 1, 10, and 19 now recite the limitations of: “receive historical recruit data of past talent events and hire decisions, wherein the historical recruiting data comprise conversion rates from a number of resumes received to one of interviewed or offer made, offer accept rates with respect to one of event venues or schools attended by the potential participants, and offer decline rates with respect to the event venues or the schools attended by the event participants;”, “implement a neural network module that is trained using the historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs, wherein the neural network module is trained by repeatedly applying the historical recruiting data as training data to the neural network module and adjusting parameters of the neural network module based on historical results;”, “for a position profile, execute the trained neural network module using the first enriched talent profiles and the position profile as inputs to calculate a match score associated with each of first enriched talent profiles; and determine, based on calculated match scores, one or more target participants invited to meet at the talent event”. The claims recite specific data that is being used to train the neural network module and then executing the neural network module to provide the claimed result which when viewed as a whole is considered to provide an integration into a practical application at step – 2A prong two of the analysis. Therefore, the claims are patent eligible because they are not directed to a judicial exception.

Claim Objections
2.	Claims 1, 10, and 19 are objected to because of the following informalities:  
Claims 1, 10, and 19 now recite “receive historical recruit data of past talent events”. The underlined is typo-graphical error and must be replaced with the term recruiting to remove the objection. Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keltner (2010/0312713) in view of Liu (2019/0102704).

With respect to claims 1, 10, and 19, Keltner discloses 
a computing system (abstract: discloses a system), a method (abstract: discloses a method), a machine-readable non-transitory storage media encoded with instructions (¶ 0031-0032: discloses storage medium) comprising 
one or more computers for managing talent events for an employer organization  (¶ 0002: discloses methods and systems for identifying career-related events and prospective career-related contacts via an internet platform), 
the one or more computers comprising: 
an interface device (¶ 0030, 0034, 0038: discloses computing device 100); and 
a processing device (¶ 0031: discloses central processing unit 121), communicatively connected to the interface device to execute one or more workflows, to: 
identify, based on a ranking of event participants to a talent event, target participants from the event participants (¶ 0075: discloses the system can be used to match the user with attendees of career-related events who meet networking criteria. ¶ 0086, 0088: discloses the matching engine 204 computes a match score for each user according to the user’s profile information. The matching engine 204 can match users with other users of the career development networking service based on the users profile information.), and 
transmit a request for information to each of the target participants (¶ 0111: discloses a professional can receive an invitation to register for an event based on profiles of other professionals attending the vent who would make good career related networking contacts.);
responsive to receiving submitted by at least one of the target participants (¶ 0049, 0075-0077: discloses receiving data from users including identifications of career skills, career transitions, career paths, career-related personal information, and positional career information.), 
generate a corresponding first enriched talent profile associated with the at least one target participant (¶ 0049, 0075-0077, 0081: discloses the profile generation and enhancement engine generates a profile associated with at least one user and stores the received identifications.  The profile generation and enhancement engine 202 can enhance the profiles of user by generating or obtaining additional information about the users.  The additional information can be added to the user profiles.  The profile generation engine 202 enhances the profile information by identifying skills, educational credentials, transition opportunities, and the like.); 
receive historical recruit data of past talent events (¶ 0077, 0082: discloses the profile generation and enhancement engine 202 can enhance profile information of a user by retrieving information about the user from third party servers including events the user has attended.  The profile information can include professional organizations the user has joined and/or alumni organizations the user belongs to.  The profile information can include past events the user has attended, such as industry expos, industry events, and/or social or community events, i.e., volunteer, sporting, musical, artistic.),
for a position profile (¶ 0007, 0078, 0088: discloses the matching engine 204 can match users according to objectives as indicated in the user’s profile. The profile can include networking objectives of the user such as job searching, transitioning careers, etc.), using the first enriched talent profiles and the position profile as inputs to calculate a match score associated with each of first enriched talent profiles (¶ 0088, 0095, 0097, 0098: discloses the matching engine 204 computes a match score for each user in the profile database according to the user’s profile information.); and 
determine, based on calculated match scores, one or more target participants invited to meet at the talent event. (¶ 0088, 0095-0097, 0098: discloses the recommendation engine 204 can order the attendees by their overall match score for the user.  In this manner, users can identify attendees of a career-related event to target for networking.)
Keltner does not explicitly disclose the following limitations of “receiving a first document, receive hiring decisions, wherein the historical recruiting data comprise conversion rates from a number of resumes received to one of interviewed or offer made, offer accept rates with respect to one of event venues or schools attended by the potential participants, and offer decline rates with respect to the event venues or the schools attended by the event participants; implement a neural network module that is trained using the historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs, wherein the neural network module is trained by repeatedly applying the historical recruiting data as training data to the neural network module and adjusting parameters of the neural network module based on historical results; execute the trained neural network module”
In the same field of endeavor, Liu is related to ranking job applicants based on machine learning techniques and providing interviewing and hiring recommendations. (¶ 0001) 
receiving a first document (¶ 0043, 0045: discloses in step 301 resume data is received by the system.), 
receive hiring decisions (¶ 0039, 0043, 0045: discloses in step 304, data from past hiring decisions is obtained.),
wherein the historical recruiting data comprise conversion rates from a number of resumes received to one of interviewed or offer made (¶ 0039, 0043, 0045: discloses past hiring data may include decision data regarding interviews.), offer accept rates with respect to one of event venues or schools attended by the potential participants (¶ 0039, 0043, 0045: discloses past hiring data may include decision data regarding acceptances for each of the applicants.), and offer decline rates with respect to the event venues or the schools attended by the event participants  (¶ 0039, 0043, 0045: discloses past hiring data may include decision data regarding rejections for each of the applicants.); 
implement a neural network module (¶ 0047, 0052-0056: discloses the RDTE 203 may use a neural network to learn how to process and rank profiles) that is trained using the historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs (¶ 0039-0040, 0047, 0053: discloses a fully connected neural network may be used to train the training data which includes data from past hiring events such as which candidates are interviewed or hired and which candidates are rejected, together with inputted job requirement data and resume records for training),
wherein the neural network module is trained by repeatedly applying the historical recruiting data as training data to the neural network module (¶ 0037, 0040, 0044, 0052-0056: discloses the RDTE 203 uses the newly acquired data to perform further training and generate an updated predictive model) and 
adjusting parameters of the neural network module based on historical results (¶ 0037, 0040, 0044, 0052-0056: discloses after each round of training with any new or updated inputs, the RDTE 203 generates an updated predictive model as a result); 
execute the trained neural network module (¶ 0044, 0056: discloses the updated predictive model can be executed for several rounds until a hiring decision is made.)
The Keltner reference teaches in at least (abstract, ¶ 0096) techniques for identifying prospective career related networking contacts for a user including identifying attendees of a career related event to target for networking. The Liu reference teaches (¶ 0001, 0007, 0043, 0045) ranking job applicants based on neural network machine learning techniques and providing interviewing and hiring recommendations. The Liu reference teaches it was known in the prior art to use past hiring data including resume data, decision data regarding the interviews, acceptances or rejections as training data for learning how to rank the job applicants.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keltner with the features of receiving a first document, receive hiring decisions, wherein the historical recruiting data comprise conversion rates from a number of resumes received to one of interviewed or offer made, offer accept rates with respect to one of event venues or schools attended by the potential participants, and offer decline rates with respect to the event venues or the schools attended by the event participants; implement a neural network module that is trained using the historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs, wherein the neural network module is trained by repeatedly applying the historical recruiting data as training data to the neural network module and adjusting parameters of the neural network module based on historical results; execute the trained neural network module, as disclosed by Liu, to achieve the claimed invention. As disclosed by Liu, the motivation for the combination would have been to use the machine learning techniques to predict future hiring needs and to provide better recommendations and rankings for job applicants for employers. (¶ 0028, 0032-0033)

With respect to claims 2 and 11, the combination of Keltner and Liu discloses the computing system and method,
wherein the historical recruiting data further comprise pending offers with respect to the event venues or the schools attended by the event participants (¶ 0007: Liu discloses the education data may include schools attended.); and 
present, on a graphical user interface of the interface device, the historical recruiting data. (¶ 0034: Liu discloses the results of processing are presented to the user of the server.)

With respect to claims 3 and 12, Keltner discloses the computing system and method, wherein the processing device is further to: 
the information of past event participants to the talent event (¶ 0077: discloses the profile information includes) including at least one of courses taken, academic performance (¶ 0077: discloses user’s undergraduate, graduate school), projects accomplished, jobs held (¶ 0077: discloses past employers), or awards received by past event participants to the talent event; 
identify information of the event participants to the talent event (¶ 0086-0087: discloses the networking service can match users based on professional and personal interests, as identified from event attendance, social media activity, and history of professional connections.); and 
using the information of the event participants as inputs to calculate the ranking of event participants to the talent event. (¶ 0088, 0095, 0097, 0098: discloses the matching engine 204 computes a match score for each user in the profile database according to the user’s profile information.)
Keltner does not explicitly disclose the limitations of implement a second neural network module that is trained by repeatedly adjusting at least one parameter of the second neural network module based on information of past event participants to the talent event and the historical recruiting data, execute the second neural network module. 
However, Liu discloses:
implement a second neural network module  (¶ 0047, 0052-0056: discloses one or more machine learning algorithms to learn how to process and rank profiles) that is trained by repeatedly adjusting at least one parameter of the second neural network module based on information of past event participants to the talent event and the historical recruiting data (¶ 0039-0040, 0047, 0053: discloses a fully connected neural network may be used to train the training data which includes data from past hiring events such as which candidates are interviewed or hired and which candidates are rejected, together with inputted job requirement data and resume records for training), 
execute the second neural network module (¶ 0044, 0056: discloses the updated predictive model can be executed for several rounds until a hiring decision is made.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keltner with the features of implement a second neural network module that is trained by repeatedly adjusting at least one parameter of the second neural network module based on information of past event participants to the talent event and the historical recruiting data, execute the second neural network module, as disclosed by Liu, to achieve the claimed invention. As disclosed by Liu, the motivation for the combination would have been to use the machine learning techniques to predict future hiring needs and to provide better recommendations and rankings for job applicants for employers. (¶ 0028, 0032-0033)

With respect to claims 4 and 13, Keltner discloses the computing system and method, 
and wherein the enrich talent profile comprises the resume (¶ 0077: discloses the profile information can include the user’s name, employer, title, and geographic location.), and at least one of:
first data items relating to at least one peer of the at least one target participant, and wherein the at least one peer is a past event participant of the talent event, 
second data items relating to skills, companies, roles, schools, and fields of study similar to the at least one target participant's skills, companies, roles, schools, and fields of study, 
third data items relating to at least one of a personality or a talent assessment for the at least one target participant based on the resume of the at least one target participant, or 
a predicted data item comprising at least one of a future role, a future company, a future school, or a future field of study for the at least one target participant. (¶ 0081: discloses the enhanced profile information can identify available career transition opportunities or next career steps.)
Keltner does not explicitly disclose the limitation of wherein the first document comprises a resume submitted by the at least one of the target participants.
However, Liu discloses:
wherein the first document comprises a resume submitted by the at least one of the target participants (¶ 0034: discloses individual user may use a personal computer to submit resumes to resume database 106)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keltner to include the first document as disclosed by Liu to achieve the claimed invention.  As disclosed by Liu, the motivation for the combination would have been to learn from past resume information to predict future employment needs for an employer. (¶ 0033)

With respect to claims 5 and 14, the combination of Keltner and Liu discloses the computing system and method, 
wherein the calculated match score represents a probability for a target participant to be interviewed or hired by the recruiting organization with respect to a particular position. (¶ 0086-0088, 0096: Keltner discloses the matching engine 204 computes a match score for each user according to their profile information.  The matching engine can match an investor with executives of companies that are looking for investors. Using the match score users can identify attendees to target from networking.)  

With respect to claims 6 and 15, the combination of Keltner and Liu discloses the computing system and method, wherein the processing device is further to: 
generate and transmit a customized invitation to each of the one or more target participants (¶ 0007, 0061, 0092-0093: Keltner discloses the user interface generation engine 206 integrates an invitation to the event with the display of the event.  The recommendation and matching engine 204 can send an invitation to the event to the user via e-mail, postal mail, or any other means of communication.),
wherein the customized invitation comprises at least one of a position description , the historical recruiting data relating to at least one of the talent event or the organization to which the corresponding target participant belongs to, a list of credentials possessed by the corresponding target participant that match one or more requirements in the position description, or information of a list of personnel who is currently associated with the recruiting organization. (¶ 0093: Keltner discloses the number of career development matches attending the event.)

With respect to claims 7 and 16, the combination of Keltner and Liu discloses the computing system and method, 
wherein the processing device is further to generate a second graphical user interface to a recruiter (¶ 0094-0096: Keltner discloses when viewing information about the attendees of an event, the user can request an enumeration of attendees according to a criterion), wherein the second graphical user interface comprises the potential participants and the target participants. (¶ 0094-0096: Keltner discloses the recommendation engine 204 can transmit to the user interface engine 206 a first list that enumerates attendees that meet the criterion which represents the target participants followed by attendees that do not meet the criterion which represents potential participants.  The engine 206 can highlight profile pictures of attendees that meet the criterion or display the names of attendees meeting the criterion in bold face type.)

With respect to claims 8 and 17, the combination of Keltner and Liu discloses the computing system and method, 
wherein responsive to selecting a third target participant in the second graphical user interface (¶ 0099: Keltner discloses a user can select an attendee of an event to view the prospective contact’s profile information.), 
the processing device is further to present drill-down views relating to the selected third target participant (¶ 0099: Keltner discloses when a user selects an attendee, the recommendation engine 204 obtains the selected attendee’s profile information and the user interface generation engine 206 creates a display of the attendee’s profile) comprising at least one of: 
a summary view of information associated with the third target participant (¶ 0099: Keltner discloses the display can include any information about an attendee such as profile picture, title, role, company, networking goals, networks, job history, and match score.); 
a status view indicating a meeting schedule and status of the third target participant at the talent event; 
a list of questions for the recruiter to direct at the third target participant, wherein the list of questions are customized for the third target participant; or 
an evaluation view for the recruiter to evaluate the third target participant after meeting the third target participant.

With respect to claims 9 and 18, the combination of Keltner and Liu discloses the computing system and method, 
wherein the processing device is further to generate a third graphical user interface to present a communication page (See Keltner - Figs 13A-13C) for inviting a fourth target participant to participate in a future event based on a corresponding match score associated with the fourth target participant. (¶ 0100, 0102: Keltner discloses a user can send a message to the attendee. The networking service can provide each user a list of matches according to the user’s networking objectives.)


Response to Arguments
Applicant’s arguments and amendments with respect to rejections under 35 USC 103 for claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629